Citation Nr: 1210707	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to death pension benefits based on status as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1960 to March 1964, from August 1964 to August 1967, and from April 1968 to October 1976.  He died in September 1990.  The appellant avers that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 Department of Veterans Affairs (VA) Regional Office (RO) letter determination that informed the appellant that her claim for death pension benefits as the surviving spouse of the Veteran was denied because she cannot be recognized as the surviving spouse of the Veteran. 

In a December 2011 brief, the appellant's accredited representative requested that the Board refer to the RO the issue of entitlement to dependency and indemnity compensation (service connection for the cause of the Veteran's death).  The record reflects that the RO, in October 2011, mailed the appellant a VA Form 21-534, Application for Dependency and Indemnity Compensation and Death Pension, for the appellant to formalize her claim.  As such, the Board refers this matter to the RO for any further appropriate action. 


FINDINGS OF FACT

1.  The appellant and the Veteran were married at the time of his death in September 1990. 

2.  The appellant remarried in 1992 and divorced in November 2002.

3.  The appellant's subsequent remarriage terminated after November 1, 1990. 



CONCLUSION OF LAW

The appellant is precluded from recognition as the Veteran's surviving spouse for the purpose of receiving death pension benefits. 38 U.S.C.A. § 101(3), 103, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§  5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, where the law and not the evidence are dispositive of the claim, the above provisions are not applicable. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

In the present claim, the undisputed facts preclude the appellant from being recognized as the surviving spouse of the Veteran for purposes of death pension to which she claims entitlement.  The claim for death pension benefits must therefore be denied as a matter of law, and thus, VCAA notice is inapplicable to the claim. 

Legal Criteria

A "surviving spouse" of a Veteran may be entitled to a death pension.  In pertinent part, for VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b) (2011).  Exceptions to this are set out in 38 C.F.R. § 3.55. 

The exceptions to the general bar to recognition as a surviving spouse of the Veteran for VA purposes, when the surviving spouse remarries, turns on the particular underlying benefit sought.  To be recognized as the surviving spouse for death pension benefits, the remarriage of the surviving spouse on or after January 1, 1971, must have been terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, or to have been void or annulled.

Analysis

The evidence of record reflects that the appellant was married to the Veteran from September 1978 until his death in September 1990.  The appellant remarried in 1992 and divorced in November 2002.  Because the appellant remarried after the death of the Veteran, she is not eligible for death pension benefits unless she qualifies for an exception under 38 C.F.R. § 3.55. 

As the appellant's second marriage did not occur until after November 1, 1990 and did not terminate until 2002, and there is no suggestion the remarriage was void or annulled, she does not meet the criteria for recognition as surviving spouse of the Veteran for purposes of receipt of death pension benefits. See38 C.F.R. § 3.55(2) and (3). 

The appellant avers that VA had a duty to inform her that she would not be eligible for death pension if she remarried and remained remarried after November 1, 1990.  She further avers that she never would have remarried if she had been aware of this law.  Although the appellant may have been unaware of the criteria to be a "surviving spouse" for death pension purpose, the absence of such knowledge cannot serve as the basis for an award of benefits. Morris v. Derwinski, 1 Vet. App. 260 91991). (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance. Morris, at 265.  Government benefits can only be paid as authorized by Congress. O.P.M. v. Richardson, 496 U.S. 434 91990).  

The Board is bound by the applicable statutes and regulations. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011).  Those statutes and regulations preclude recognition as a surviving spouse for a claimant seeking death pension benefits who has remarried except in circumstances not applicable in this case, as shown above.  Consequently, recognition of the appellant as the Veteran's surviving spouse is legally precluded, and her claim for death pension benefits must be denied as a matter of law as she is not a proper claimant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


